Citation Nr: 0026028	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
pain and strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel






INTRODUCTION

The veteran had active service from January 1968 to January 
1970, and from May 1975 to May 1976.  His claim comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
an April 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  In that decision, the RO denied an evaluation in 
excess of 20 percent for service-connected chronic low back 
pain and strain.  The veteran disagreed, and this appeal 
ensued.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected chronic low back pain and 
strain is manifested by not more than moderate limitation of 
motion of the lumbar spine.  

3.  The veteran's service-connected chronic low back pain and 
strain has not been shown to be productive of severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, nor is there evidence of 
severe intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic low back pain and strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual and Procedural Background

The veteran contends that his service-connected chronic 
lumbar pain and strain is more than 20 percent disabling 
since it is productive of intractable chronic pain.  He 
maintains that he cannot perform any activities of daily 
living without pain.  He also contends that the pain is not 
manageable with medication since medication upsets his 
stomach, and that the only relief he gets is through massage 
therapy.  

Initially, the Board finds that the veteran's claim for an 
increased evaluation for chronic lumbar strain is plausible 
and capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as required under 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this 
case, the veteran's chronic low back pain and strain has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  Under that code, a 20 percent evaluation is assigned 
when there is moderate limitation of motion of the lumbar 
spine, while a 40 percent rating is warranted when limitation 
is severe.  

Service medical records show that the veteran injured his 
back in service.  In August 1977, the RO granted service 
connection for injury to the lumbar muscles.  The veteran 
filed the instant claim for an increased evaluation in 
October 1998.  He also filed a claim in September 1997.  The 
Board notes that where, as in the veteran's case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the 
pertinent evidence, in addition to the veteran's contentions, 
includes service and VA medical records, as well as two 
reports of VA examination and a statement from the veteran's 
massage therapist.  

Outpatient VA records show that the veteran presented at a VA 
medical center in August 1997 complaining of gastrointestinal 
symptoms and low back pain.  The pertinent diagnosis was 
chronic back pain by history.  X-rays of the lumbosacral 
spine revealed diffuse osteoporosis and virtually normal 
lumbosacral spine for age.  He underwent an orthopedic 
consultation in September 1997.  The veteran reported a long 
history of chronic back and neck pain and morning stiffness.  
He stated that he did not do the exercises recommended for 
relief of pain but instead preferred massage therapy.  The 
examiner observed a slight kyphotic posture and right 
rotational scoliosis of the thoracolumbar spine, but no lower 
lumbar dysfunction.  There were no peripheral joint findings 
and neurological examination was grossly intact.  The 
assessment was that the veteran fit the history for chronic 
pain syndrome with fibrositis.  The examiner recommended that 
the veteran again try a TENS unit, as well as stretching and 
hot packs for use at home.  The examiner pointed out that 
massage therapy was not offered at that facility, but 
commented that such therapy would provide short term relief 
but not solve the problems in the long term.  At a follow-up 
referral to the nurse's service for patient education, the 
veteran indicated that he was not interested in the services 
offered, described as, "healing touch," when he found out 
that it was not massage therapy.  In October 1997, the 
veteran requested fee basis massage therapy for his diagnosed 
fibromyositis and chronic pain syndrome, but that request was 
not granted.  

In November 1997, the veteran was afforded a VA examination.  
He reported that he had chronic pain in the lumbosacral area 
which was worse in the early morning and in cold, damp 
weather.  He reported that he took Tylenol 3 for pain.  
Standing and bending from the waist exacerbated his symptoms.  
The pain did not radiate into his legs, although it had on 
occasions in the past.  The veteran stated that he could not 
rate his pain on a scale of 1 to 10.  On physical 
examination, the veteran changed position readily, had a 
somewhat broad-based gait but showed no weakness or listing.  
There was no tenderness to palpation or percussion and the SI 
joints and the sciatic notches were not tender.  There was no 
objective evidence of pain on range of motion, and reflex, 
motor, and sensory function of the lower extremities was 
full.  The diagnosis was low back pain secondary to 
myofascial pain syndrome.  

During the examination, the veteran demonstrated active 
flexion of 93 degrees and 95 degrees passive flexion, active 
extension of 17 degrees and passive extension of 25 degrees, 
active lateral flexion of 32 degrees to the right and 26 
degrees to the left and passive lateral flexion of 39 degrees 
to the right and 35 degrees to the left, and active rotation 
of 30 degrees to the right and 25 degrees to the left, with 
passive rotation of 35 degrees to the right and 35 degrees to 
the left.  It was noted that the full flexion was 95 degrees, 
full extension was 35 degrees, full lateral flexion was to 40 
degrees each side and full rotation was to 35 degrees each 
side.  

A written statement from Beth Peters, certified massaged 
therapist, dated in April 1998 indicated that she had 
evaluated the veteran and found inflammation of the soft 
tissue, tissue damage, and scar tissue in the musculoskeletal 
system.  Muscles affected included the lumbar fascia.  She 
observed that the veteran's reports of tenderness to the 
touch in many areas, chronic aching, stiffness, sleep 
disturbances, pain, fatigue, anxiety, and soft tissue 
swelling, were common in fibromyalgia clients.  She stated 
that her therapies would essentially reduce stress, 
stiffness, muscle spasm and tension, improve range of motion, 
and essentially stimulate the body's natural painkillers.  

The veteran was afforded an additional VA examination in 
November 1998.  He reiterated his complaints of constant back 
pain, soreness, stiffness and repeated spasm.  He reported 
that he tired easily if he engaged in repeated bending.  
Although he did not walk a great deal secondary to painful 
feet related to gout, he stated that he used an exercise 
machine which he rode for 20 minutes at a time.  This would 
reportedly help stretch out his back.  The pain was 
reportedly not prone to flare-ups or exacerbation but rather 
was a constant, baseline pain.  His ability to perform 
activities of daily living was impeded by his need to change 
positions every five minutes when standing.  Sitting for 20 
minutes also bothered him.  He was taking Tylenol for the 
pain.  

Physical examination revealed that the veteran moved about 
readily without evidence of pain, climbing onto the 
examination table and jumping off the table rather than using 
the step.  Gait and stance were normal.  Palpation and 
percussion revealed no significant tenderness.  Paraspinal 
muscles showed minimum tenderness and no spasm was noted.  SI 
joints and sciatic notches were nontender.  Straight leg 
raising was negative.  Full reflex, motor and sensory 
function of the lower extremities was noted.  On active range 
of motion there was no objective evidence of pain but the 
veteran stated that motion was limited by pain and stiffness.  
The diagnosis was chronic low back pain secondary to 
myofascial pain.  The examiner noted that the symptoms 
overall appeared to be staying about the same.  

During the 1998 examination, the veteran demonstrated active 
flexion of 85 degrees and 92 degrees passive flexion, active 
extension of 15 degrees and passive extension of 33 degrees, 
active lateral flexion of 34 degrees to the right and 31 
degrees to the left and passive lateral flexion of 40 degrees 
to the right and 38 degrees to the left, and active rotation 
of 30 degrees to the right and 30 degrees to the left, with 
passive rotation of 35 degrees to the right and 35 degrees to 
the left.  It was noted that the full flexion was 95 degrees, 
full extension was 35 degrees, full lateral flexion was to 40 
degrees each side and full rotation was to 35 degrees each 
side.

II.  Analysis

The Board observes that pertinent law and regulations must be 
applied when evaluating the veteran's claim for an increased 
evaluation.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  Essentially, when the 
evidence is in relative equipoise, the veteran is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

In this case, the veteran's chronic low back strain has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
(1999).  As noted, that code provides a 20 percent rating 
when there is moderate limitation of motion of the lumbar 
spine and a 40 percent rating for severe limitation of motion 
of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The Board does not find that the veteran's limitation 
of motion of the lumbar spine is more than moderate.  The 
degrees of range of motion reported on both VA examinations 
reflect a significant amount of motion remaining on both 
active and passive flexion, when compared to the full ranges 
of motion indicated on both reports.  The examiner also noted 
that the veteran's pain did not create periods of 
exacerbation or flare-ups.  Thus, while the Board has 
considered the veteran's contentions regarding constant pain, 
it may fairly be concluded that the ranges noted on the two 
reports provide an accurate representation of the veteran's 
capabilities.  In this instance, the veteran most closely 
approximates no more than a 20 percent rating under that 
Diagnostic Code 5292.  

Additional pertinent diagnostic criteria must also be 
considered, in order to determine if another diagnostic code 
provides a basis for an increased rating for the veteran's 
condition.  Under Diagnostic Code 5295, a 40 percent 
disability evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Other pertinent rating codes include Diagnostic Code 5293.  
Under Diagnostic Code 5293, concerning intervertebral disc 
syndrome, a 40 percent evaluation is provided for a severe 
disability manifested by recurring attacks with intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.40 and § 4.45.  Section 4.40 provides, in 
pertinent part, that it is "essential that the examination on 
which ratings are based" adequately portray the "functional 
loss" accompanying the purportedly disabling condition which 
is the subject of the claim.  In defining that term, the 
regulation further states that functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled."  Section 4.45 states that to determine the factors 
causing disability of the joints inquiry must be directed 
toward, inter alia, "[p]ain on movement."  38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, the functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

Applying the above criteria to the facts of this case, the 
Board concludes that the veteran's 20 percent evaluation 
fully contemplates the level of disability due to his 
service-connected chronic low back pain and strain at all 
relevant times.  The veteran's manifestations of his low back 
condition do not amount to severe lumbosacral strain and 
thus, a higher evaluation is not appropriate under Diagnostic 
Code 5295.  The evidence does not show that the veteran has 
listing of the whole spine to the opposite side (at his 1997 
VA examination, listing was specifically noted to be absent, 
and neither report shows abnormal posture, or abnormal gait).  
The evidence does not show that osteoarthritis has been 
found, nor that there was positive Goldthwaite's sign.  Also, 
the evidence does not show that the veteran has marked 
limitation of forward bending in standing position (at his VA 
examinations he could flex to between 85 and 95 degrees).  
Further, there is no evidence that he had loss of lateral 
motion (lateral motion was slightly limited actively but 
essentially full on passive motion at his VA examinations) 
nor does the evidence show that the veteran has abnormal 
mobility on forced motion.  Accordingly, the objective 
evidence does not more nearly approximate the criteria for an 
increased rating to 40 percent under Diagnostic Code 5295.  
Similarly, there is no evidence of symptomatology 
contemplated by the 40 percent disability evaluation under 
Diagnostic Code 5293.

With regard to the provisions of 38 C.F.R. § 4.40 and § 4.45, 
the Board does note that the examiner in the 1997 examination 
specifically noted that there were no reported flare-ups or 
exacerbation.  This suggests no real additional functional 
limitation due to pain that is not demonstrated on the 
examinations.  Both examinations show that there were no 
objective indicators of pain, and the examinations indicated 
no significant tenderness.  Although the veteran alleges 
fatigability, he has described an ability to perform his 
activities of daily living which does not seem unusually 
compromised considering his 20 percent rating.  It is noted 
that he reported generally performing his household chores 
and performing 20 minutes of exercise on his stationary bike 
at a time.  Thus, with demonstrated range of motion 
considered no more than moderately limited on VA examinations 
and with the lack of evidence supporting the existence of any 
flare-ups, weakness, or fatigability, the Board finds no 
rationale to warrant an increased evaluation on the basis of 
functional loss due to pain under 38 C.F.R. § 4.40 or 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.

Additional Diagnostic Codes relating to the back have been 
considered, however, there was also no evidence of any fixed 
deformity of the spine suggestive of ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289.  In short, 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent under any relevant Diagnostic Code while 
this claim has been pending.

Finally, the Board does not find that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), 
which provides for an increased disability evaluation where 
the schedular criteria are deemed inadequate due to such 
related factors as marked interference with employment, is 
appropriate.  The veteran has submitted no objective evidence 
showing that his service-connected chronic low back pain and 
strain has markedly interfered with his employment status 
beyond that interference contemplated by the currently 
assigned 20 percent evaluation.  In reaching this decision, 
the Board emphasizes that the veteran has multiple additional 
medical conditions which have required medical treatment and 
therapy.  He has not been hospitalized for his chronic low 
back pain and strain on a frequent bases, nor has it been 
shown to have prevented him from working.  Given these facts, 
it is clear that the veteran's service-connected chronic low 
back pain and strain has not caused marked interference with 
his earning capacity.  Accordingly, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased evaluation for chronic low back pain and strain 
is denied.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 10 -


